DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US2018/0373154).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
Choi et al. teach a method of processing a substrate comprising rotating the substrate, applying a cleaning composition to the substrate while the substrate is rotated (paragraph 51), the cleaning composition including an organic solvent (i.e. n-butyl acetate, paragraphs 18, 85), and supplying a supercritical fluid (paragraphs 60, 91) to which the cleaning composition was applied to the substrate.   In reference to claims 1 and 3, the Hansen solubility parameter and the surface tension are properties of the cleaning composition, and since Choi et al. teach the same organic solvent of butyl acetate as instantly claimed (see claim 2), the limitations are inherently met by the prior art. Re claim 7, the limitations are met since Choi et al. teach using butyl acetate (paragraphs 14 and 17) and is silent with respect to an aqueous butyl acetate solution.   Re claim 9, refer to paragraphs 93-95.  Specifically, Choi et al. teach treating with an organic solvent followed by a rinse and supercritical fluid (Fig. 7). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US2004/0105936) in view of Rolfson (6255228). 
Re claims 1-3 and 9, Muroaka teach applying a composition comprising an organic developing solution such as butyl acetate (equivalent term n-butyl acetate) to the substrate, followed by rinsing with IPA, followed by supercritical drying (Figs. 5 and 7, paragraphs 10, 64-65).  
Re claim 1, Muroaka et al. fail to teach applying the cleaning composition to the substrate while rotating the substrate. Rolfson et al. teach it is well known and conventional in the art to apply a liquid   to the center of the wafer while rotating the wafer, in order to radially spread the liquid from the center to the periphery (col. 1, lines 35-45), to coat the top surface of the wafer. Col. 2, lines 55-60 teaches rotating the wafer as the liquid is applied.  It would have been obvious and well known to the skilled artisan before the effective filing date of the claimed invention, to have rotated the wafer, while applying a liquid solution to the top surface, as taught by Rolfson et al. for purposes of radially spreading the solution from the center to the periphery of the wafer. The examiner further argues that rotation of wafer while supplying a liquid solution of butyl acetate is well known in the art, as further evidenced by Choi et al. (US2018/0373154).  In reference to the limitations of applying a cleaning composition, applicant’s arguments are unpersuasive the prior art teaches applying the same chemical composition, and therefore the limitations are met. Furthermore, Rolfson teaches that butyl acetate serves also as a cleaning solution (col. 3, lines 43-55).
In reference to claims 1 and 3, the Hansen solubility parameter and the surface tension are properties of the cleaning composition, and since Muroaka teaches the same organic solvent of butyl acetate as instantly claimed (see claim 2), the limitations are inherently met by the prior art.  Re claim 7, the limitations are met since Muroaka teaches using butyl acetate and is silent with respect to an aqueous butyl acetate solution.   
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US2004/0105936) in view of Rolfson (6255228) and further in view of Komatsu et al. (6146815).
Muraoka et al. in view of Rolfson teach the invention substantially as claimed with the exception of the composition comprising a compound comprising phosphorus, specifically trimethyl phosphate.  Komatsu et al. teach a developer for semiconductor devices comprising two or more solvents, specifically teaching an aprotic polar solvent of trimethyl phosphate to increase the solubility of the developer (col. 3, lines 15-25, col. 4, lines 1-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Muraoka et al. to include the trimethyl phosphate of Komatsu et al., for purposes of increasing the solubility of the developing solution. 
Claim(s) 1-4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtczak et al. (US2020/0035494) in view of Rolfson (6255228). 
`Re claims 1-4 and 7, Wojtczak et al. teach a method of treating a wafer with at least one solvent (paragraph 22) comprising n-butyl acetate (anhydrous), in addition to a compound comprising fluorine (i.e. hydrofluoroether). In reference to claims 1-3, the Hansen solubility parameter and the surface tension are properties of the cleaning composition, and since Wojtczak et al. teach the same organic solvent of butyl acetate as instantly claimed (see claim 2), the limitations are inherently met by the prior art. 
Re claim 1, Wojtczak et al. fail to teach applying the cleaning composition to the substrate while rotating the substrate. Rolfson et al. teach it is well known and conventional in the art to apply a liquid   to the center of the wafer while rotating the wafer, in order to radially spread the liquid from the center to the periphery (col. 1, lines 35-45), to coat the top surface of the wafer. Col. 2, lines 55-60 teaches rotating the wafer as the liquid is applied.  It would have been obvious and well known to the skilled artisan before the effective filing date of the claimed invention, to have rotated the wafer, while applying a liquid solution to the top surface, as taught by Rolfson et al. for purposes of radially spreading the solution from the center to the periphery of the wafer. The examiner further argues that rotation of wafer while supplying a liquid solution of butyl acetate is well known in the art, as further evidenced by Choi et al. (US2018/0373154).    Re claim 8, refer to paragraph 47, which teaches supercritical drying.   Re claim 9, refer to paragraph 39 for example.   
Response to Arguments
The rejection of the claims under 112, second paragraph is withdrawn in view of the newly amended claims.
The rejections of the claims as being anticipated by Muraoka et al., McDermott et al. or Wojtczak et al., are withdrawn in view of the newly amended claims. 
Applicant argues that Muroaka teaches an organic developing solution and not a cleaning solution.  Applicant’s arguments are unpersuasive as Muroaka teaches applying the same chemical solution for purposes of removing unwanted resist (paragraph 4).  Applicant argues that Muroaka fails to teach supplying the solution while rotating the substrate.  Applicant’s arguments are unpersuasive as the limitations are met by the secondary reference Rolfson, as further evidenced by Choi for the reasons recited above.  Additionally, in the semiconductor arts, supplying a liquid while rotating the wafer, is notoriously well known in the art, in order to spread the liquid from the center to the edge of the wafer. 
Re McDermott, the rejection of claims 1-4 and 7-10 are withdrawn, and therefore, all arguments are deemed moot. 
Applicant argues that the prior art of Wojtczak fails to teach rotating the substrate surface.  Applicant’s arguments are unpersuasive, as the deficiency is cured by the second references of Rolfson, as further evidenced by Choi et al. 
It is noted that no additional new arguments have been presented over Komatsu.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/               Primary Examiner, Art Unit 1711                                                                                                                                                                                         bsc